DETAILED ACTION
The present application is being examined under the pre-AIA  first to invention provisions. 
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that “The Office Action relies on the electrode 30 of Cappa for allegedly disclosing a "receiver-stimulator," as recited in claim 2. (Office Action, pg. 2.) In contrast to claim 2, however, Cappa fails to disclose or suggest that the electrode 30 is a single receiver-stimulator having "a first electrode," a "second electrode," and a "contact electrically connected to the first electrode." Instead, as set forth above, Cappa teaches that its electrodes (e.g., electrodes 30, 35, 36) are disparate components each located at a different position on the heart 26 and connected to separate leads (e.g., leads 28, 31, 32). That is, neither the electrode 30 or any of the other individual electrodes of Cappa comprise a receiver-simulator including first and second electrodes and a contact, as recited in claim 2” (see page 9 of Remarks). However, the Applicant mischaracterizes the rejection under Cappa et al. reference.
Cappa et al. discloses a lead, depicted as 28 in Figure 1, includes two electrodes (distal tip electrode 29 and distal ring electrode 30). Thus, lead is a receiver-stimulator which includes “first and/or second electrodes (electrodes; for example electrode 30 in figure 1; col. 6, lines 44-58) attached to the distal end of the delivery system and implanted in the patient's heart (see figure 1) for delivering electrical energy (see Figure 1, for example)” as previously made of record. Therefore, Cappa et al. does in fact disclose “delivering electrical energy to the location of the heart, via a first electrode and/or a second electrode of the receiver stimulator, while the delivery system is electrically connected between (a) a contact of the receiver-stimulator that is electrically connected to the first electrode and (b) an external electrical system configured to generate the electrical energy”.
Additionally, the Applicant argues that “disconnecting the electrode from cable connector block 52 simply disconnects the individual electrodes from the DSA 54. Any current path existing between the individual electrodes is therefore not blocked by the disconnection of the electrodes from the cable connector block 52” (see page 9 of Remarks). 
However, the examiner respectfully disagrees with the Applicants assessment. Claim 2 recites “disconnecting the receiver-stimulator from the delivery system, wherein disconnecting the receiver-stimulator includes blocking a current path through the patient from the contact to the second electrode”. 
Cappa et al. discloses disconnecting the receiver-stimulator. This disconnection, removes the ability for current to travel through the patient, and thus “blocks a current path through the patient from the contact to the second electrodes”.
Additionally, the claim recites “wherein disconnecting the receiver-stimulator includes blocking a current path through the patient from the contact to the second electrode”. It is noted that claim 2 recites “wherein” limitations which may not provide any additional limitation on the prior recited structure. See MPEP 2111.04 (recited below) 
MPEP 2111.04 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:

(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses.

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. [MPEP 2111.04]

Therefore, for the reasons stated above and previously made of record, the claims remain rejected under Cappa et al. as previously made of record and detailed below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 8-10 and 17-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Cappa et al. (US 5,557,210). 
As to claims 2, 10 and 21, Cappa et al. discloses a positionable delivery system. The delivery system (system depicted as 20 in figure 1) includes receiver-stimulator which includes first and/or second electrodes (electrodes; for example electrode 30 in figure 1; col. 6, lines 44-58) attached to the distal end of the delivery system and implanted in the patient's heart (see figure 1) for delivering electrical energy (see Figure 1, for example). Cappa et al. discloses an external electrical system (DSA, depicted as 54 in Figure 1; e.g., col. 9, lines 3-15) configured to generate the electrical energy (see Figures 1 and 4-6, for example). Since the leads are “temporarily connected” to the connector block (cols. 7-8, lines 66-67 and 1-14, respectively) the receiver-stimulator (electrodes) are detachable and can be disconnected. Additionally, the “disconnecting” essentially causes a blocking of a current path through the patient. 
As to claim 3, Cappa et al. discloses determining an amount of electrical energy required to capture tissue at the location; and determining if the location is a suitable implant location based on the required electrical energy to capture tissue (e.g., col. 2, lines 25-48). 
As to claim 4, Cappa et al. discloses disconnecting the receiver-stimulator includes electrically insulating the contact from the patient to thereby block the current path. (e.g., col. 12, lines 46-64; since the connector block is formed of non-conductive material, the contacts and connectors are electrically insulated from each other, see Figures 4 and 6, for example. Therefore, when removing or disconnecting the lead(s) from the contacts (see Figure 4) the electrical insulation of the connector block “electrically insulates the contact from the patient to thereby block the current path”). 
As to claim 5, since Cappa et al. discloses the body block 150 in figure 4, encloses the contacts (e.g., col. 12, lines 46-64; see Figures 4-6), the examiner considers Cappa et al. to seal the contacts within the body block to electrically insulating the contact from the patient.
As to claim 6, Cappa et al. discloses disconnecting the receiver-stimulator from the delivery system includes electrically disconnecting the contact from the first electrode which causes a blocking of a current path. 
As to claim 8, since Cappa et al. discloses the lead(s) and associated electrodes are implanted cond configured for use with an implantable power source (e.g., col. 6, lines 35-43), once testing and configuration is complete and the leads are disconnected the invention of Cappa et al. will be totally implanted. As such, once completely disconnected there will be “no portion of the receiver-stimulator extends outside of the patient after disconnecting” since the system will now be wholly implanted. 
As to claims 9 and 19, since electrical leads are equivalent to catheters and Cappa et al. discloses an electrical lead system (see figure 1), the delivery system of Cappa et al. is a catheter based delivery system for advancing the receiver-stimulator through a catheter.
Additionally, as to claims 10 and 17-18, the examiner considers the electronic switch or fuse, which causes electrical energy not to transfer to the electrodes, to be the “disconnect mechanism” that blocks a current path for the electrical energy through the patient.  
As to claim 20, Cappa et al. discloses the first electrode is a cathode and the second electrode is an anode (cols. 6-7, lines 66-67 and 1-5, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 7 and 11-13 are rejected under pre-AIA  35 U.S.C. 1032(a) as being obvious over Cappa et al. (US 5,557,210). Cappa et al. discloses the invention substantially as claimed a disconnect mechanism (i.e. a switch) which turns off the current to disconnect the electrodes from the power source, but does not explicitly disclose a magnetic switch or magnetic reed switch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the switch of Cappa et al. to be a magnetic switch since magnetic switches are well known safeguard mechanisms for deactivation in the electrical stimulation art. Furthermore, such a modification would provide safeguards for the predictable results of ensuring the deliberate activation and deactivation of the switch. 

Claims 14-16 and 21 are rejected under pre-AIA  35 U.S.C. 1032(a) as being obvious over Cappa et al. (US 5,557,210) in view of Chambers (US Patent Publication 20090215296 A1). 
Cappa et al. discloses the invention substantially as claimed with a switch as a disconnect mechanism, but does not explicitly disclose the disconnect mechanism cold alternatively be a seal, bellows or conductive dome. Chambers discloses a disconnect mechanism such as a seal (e.g., cols. 5-6, lines 65-67 and 1-32, respectively; also see Abstact; Figures 2A, 4 and 5A) and conductive dome or bellows (see Figures 8A-8C, for example; Unitary contacts form a conductive dome that expands prior to severing, see Figures 8C and 9C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disconnect mechanism of Cappa et al. to include a seal, bellows or conductive dome as disclosed by Chambers in order to provide the predictable results of ensuring the electrical connection is severed by a means other than a switch to prevent accidental electrical energy discharge. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792